Title: To James Madison from James Bowdoin, 3 September 1805
From: Bowdoin, James
To: Madison, James


          
            no. 78.
            Sir,
            Conduit St. Hanr. squareLondon sep. 3d. 1805.
          
          In my last from this city dated on the 31st. of July last, I informed you of my safe arrival here, & that the voyage from St. Ander with the journey from the sea coast, had proved favourable to my health, which I have the satisfaction to add, has become so much improved, that I have reason to hope for a perfect re-establishment—insomuch that I contemplate quitting this city for Paris in the course of two or three weeks, or sooner if possible, where I shall wait to receive your further instructions. In the mean time, it is proposed, that mr. Erving shall proceed from hence to madrid as soon as possible, in order to relieve mr. Pinkney, & to attend to our political concerns, or to receive any overtures, which the Govt. of Spain may see fit to offer.
          Immeadiately upon my arrival here, Mr. Monroe stated to me, that he was glad to see me in this country from political motives, admitting that the state of my health had not required my coming. I told him, that I had been much perplexed, whilst at St. ander, to know what course to pursue; that I had heard of the failure of his negociations, & readily foresaw, that the arrival of a new minister from the U.S. uninstructed upon the events of the negociation, would be placed in an awkward situation, & would serve to encourage the spanish governmt. in the belief of having pursued a judicious policy towards the U.S. So fully apprized were mr. monroe & Colo. armstrong of this circumstance, that mr. monroe informed me, that they had written a joint letter to mr. Pinkney, stating it as their opinion, that in the present posture of our affairs, it would be quite improper “to treat on the concerns, wch. formed the object of the late negociation, untill[”] I should receive your further instructions, or at least untill the sense of our Govt. upon the failure of the negociation shd. be fully ascertained: and he added, that he should take the earliest opportunity of acquainting you with this circumstance. I should have gone to Paris to have sought the advice which I have happily found here, but my health was too feeble to admit of my traveling so great a distance by land, which added to the prospect of meeting both mr. monroe & mr. Erving in the event of coming here, determined me upon this place, rather than Paris.
          Since my arrival here, I have become acquainted with the several points in our controversy with Spain, wch. I observe have been fully stated to you by mr. monroe in his details of the negociation. Although I think they point clearly to the cause of its failure, I shall yet forbear an expression of that opinion, untill I shall have investigated at Paris, the causes of its failure. I conceive it notwithstanding my duty to say, that mr. monroe appears to have done every thing, wch. could have been done under existing circumstances, & that I consider his communications with the spanish governmt. were both able & spirited.
          The Negociations with Spain being broken up, one of two alternatives seems only to remain, either to relinquish our claims, or to vindicate them by spirited & decisive measures: In the latter case, it is probable that the Spanish govt. rather than take the consequences of an open rupture, would recede from the high ground, it has taken: Oppressed as Spain is on every side, her commerce ruined & the people from a thousand causes, dissatisfied, if the govt. was left to itself, & to the wisdom of its own councils, it is hardly to be supposed, it would risk a contest with the united States, at the present critical conjuncture of its affairs: but allied & connected as it is with france, spanish prudence must be taken in connection with the interest & views of her ally: not as they stood at the time the late negociation was broken up, but with all their present Bearings & Relations: whatever might have been the views of the french Cabinet respecting our Claims & Demands upon the Spanish Govermt., the friendship of the U.S. will become too important to be put to hazard at the present crisis: the continental Coalition, which has been formed against both france & Spain has an impending aspect, must stifle lesser considerations & will probably give opening, for a time at least, to an amicable adjustment of our affairs with Spain. It appears to me therefore, to be very important, that our Governmt. shd. be decisive, take its ground, & as soon as possible pursue such measures as its present policy shall dictate & require. But if unnecessary delay shd. take place & the continental Coalition shd. prove unsuccessful, wch. is not improbable from the number & Skill of the french armies, france may find herself in a situation to have no motive, to aid our measures or to settle our disputes with spain, especially shd. she find herself able to turn her attention to the reconquest of St. Domingo, where she must see, that the blacks will derive support & receive supplies from the U.S.
          Whilst the great powers of Europe are convulsed & contending, the moment will prove favorable for the adjustment of our differences; and it appears to me, that the U.S. shd. be prepared for the occasion, to assert their Rights & to vindicate their claims, not only against Spain, but with france or England, if their Relations require it: But it cannot be done by temporizing measures: Europe must be made to feel, that we know our Rights & we mean to vindicate them; and in that vindication we must take the Risk of decisive measures. It ought to be well understood in the U.S. that no european nation has prejudices to our advantage; that they all envy our prosperity, & that we have more to apprehend from the hatred, than to hope from the friendship of any power. It is […]tation […] of the moment wch. govern, […] Interest […]des or policy directs, concessions may be hoped for & obtained. Please to excuse the freedom of these opinions, they are given with the best motives; and spring from the best Facts, I am able to procure. Please to present my most Regards to the President, & to believe […] with high consideration & esteem—Sir, Your faithful & obt Servt
          
            James Bowdoin
          
        